Case: 18-50071      Document: 00514721612         Page: 1    Date Filed: 11/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-50071                                FILED
                                  Summary Calendar                      November 13, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee

v.

DUSTY WAYNE HAYNES,

                                                 Defendant–Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-180-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges
PER CURIAM: *
       Dusty Wayne Haynes pleaded guilty to one count of conspiracy to possess
with intent to distribute and to distribute 50 grams or more of actual
methamphetamine, and he received the statutory minimum sentence of 120
months in prison. On appeal, Haynes argues that his guilty plea was not
knowing and voluntary because he denied engaging in a conspiracy with his
named coconspirator, who had provided the only information relied upon by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50071     Document: 00514721612      Page: 2    Date Filed: 11/13/2018


                                  No. 18-50071

the Government to obtain a drug quantity exceeding 50 grams of actual
methamphetamine. He maintains that had he realized this fact, he would have
insisted on going to trial or would have negotiated a better plea deal within a
lower statutory sentencing range.
      As the Government notes, Haynes did not object to the voluntariness of
his plea in the district court. Additionally, his statements made in the district
court and at his sentencing proceedings were not sufficient to put the court on
notice that he was disputing the voluntariness of his plea to a conspiracy
involving 50 grams of actual methamphetamine.               See United States v.
Hernandez-Martinez, 485 F.3d 270, 272-73 (5th Cir. 2007). Accordingly, we
review his contentions for plain error. See Puckett v. United States, 556 U.S.
129, 131-43 (2009); United States v. Vonn, 535 U.S. 55, 62-74 (2002). To
establish plain error, Haynes must show a forfeited error that is clear or
obvious, meaning not subject to reasonable dispute, and that affects his
substantial rights. See Puckett, 556 U.S. at 135. If he makes such a showing,
this court has the discretion to correct the error but only if it “seriously affects
the fairness, integrity, or public reputation of judicial proceedings.”          Id.
(internal quotation marks, brackets, and citation omitted).
      In order for a plea to be knowing and voluntary, a defendant must have
notice of the nature of the charges, he must understand the consequences of
the plea, and he must understand the nature of the constitutional rights he is
waiving by pleading guilty. United States v. Urias-Marrufo, 744 F.3d 361, 366
(5th Cir. 2014). Haynes’s challenge is to his understanding of the nature of the
charge against him. At rearraignment, when defense counsel indicated that
Haynes did not believe he had conspired with his named codefendant, the
magistrate judge explained a conspiracy in more detail and advised him that
he was not guilty if he had not participated in a conspiracy. Haynes indicated



                                         2
    Case: 18-50071    Document: 00514721612       Page: 3   Date Filed: 11/13/2018


                                 No. 18-50071

that he understood and entered his plea, with no further equivocation on his
understanding; his solemn declarations are entitled to presumption of verity.
See Blackledge v. Allison, 431 U.S. 63, 74 (1977).
      In addition, although defense counsel disputed the recitation in the
factual basis of a drug quantity reported by the codefendant to law
enforcement, the record makes clear that the objection was made in order to
preserve a challenge for sentencing purposes.           Also, although Haynes
expressed some confusion at sentencing about the relevant drug quantity, the
record reflects that the confusion arose over the relevant quantity of actual
methamphetamine, which was the basis for a defense objection to the
guidelines calculations, and the quantity of a mixture or substance containing
methamphetamine, which was used by the probation officer in calculating the
base offense level. Contrary to Haynes’s assertion, the transcript does not
reflect that he believed that he had pleaded guilty to an offense involving a
mixture or substance containing methamphetamine, which would have
resulted in a lower statutory sentencing range.
      Haynes has not established an error, much less a clear or obvious error,
relating to the voluntariness of his plea. See Puckett, 556 U.S. at 135; Urias-
Marrufo, 744 F.3d at 366. Accordingly, the judgment of the district court is
AFFIRMED.




                                       3